
	
		II
		112th CONGRESS
		2d Session
		H. R. 4062
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 20, 2012
			Received
		
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 1444 Main Street in Ramona, California, as the
		  Nelson Mac MacWilliams Post Office
		  Building.
	
	
		1.Nelson Mac
			 MacWilliams Post Office Building
			(a)DesignationThe
			 facility of the United States Postal Service located at 1444 Main Street in
			 Ramona, California, as the Nelson Mac MacWilliams Post
			 Office Building.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the facility referred to in subsection (a) shall be deemed to
			 be a reference to the Nelson Mac MacWilliams Post Office
			 Building.
			
	
		
			Passed the House of
			 Representatives December 19, 2012.
			Karen L. Haas,
			Clerk
		
	
